Citation Nr: 1633489	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, prior to July 6, 2015, and a rating in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1989 to July 1989, December 1990 to August 1991, and December 1995 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This matter was previously before the Board in March 2015, when it was remanded for additional development.  

During the pendency of the appeal, the RO, in an August 2015 rating decision, granted an increased evaluation of 70 percent for the Veteran's PTSD, effective July 6, 2015.  As the grant of a 70 percent rating, effective July 6, 2015, did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board observes that in October 2015, the Veteran filed a notice of disagreement pertaining to the effective date of the 70 percent rating.  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

As noted in the Board's March 2015 remand, the Veteran appeared to raise claims for service connection for several disabilities in her September 2010 VA Form 9.  Although the Board referred these matters to the Agency of Original Jurisdiction (AOJ) for appropriate action, the record does not indicate that the Veteran's claim(s) have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

Although the Veteran indicated that she did not want a Board hearing in her September 2010 VA Form 9, a January 2015 report of general information provides that the Veteran requested a hearing concerning her notice of disagreement dated February 16, 2010, which pertains to the instant appeal.  According to a July 2016 memorandum from the Veteran's representative, the Veteran specifically requests a Travel Board hearing.  In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904 (2015).  Therefore, the Board must remand the Veteran's claim so that this matter may be addressed prior to any appellate review.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with her request.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file.

2.	After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


